Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Mutter on March 18, 2021.
The application has been amended as follows: 
Claim 1, lines 10-11, replace "the proximal portion extends proximally to cover the access site with the stent." with - - the proximal portion remains within the body lumen and extends proximally to fully cover the access site with the stent. - -

REASONS FOR ALLOWANCE
Claims 1-9 and 12-17 allowed.
Referring to claim 1, Vartanian (US 2020/0114060) discloses a method for delivering a stent into a body lumen (Figs. 2A-2I), comprising: delivering a stent through an access site in a wall of the body lumen (Fig. 2E. Stent as shown in Fig. 2I is located inside catheter 201); deploying a distal portion of the stent (Fig. 2F) from within an outer sheath 201; retracting the outer sheath 201 toward the access site while maintaining a 
Again referring to claim 1, the art of record alone or in combination did not teach the recited limitations of pushing the proximal portion of the stent from the outer sheath such that upon fully exiting the outer sheath the proximal portion remains within the body lumen and extends proximally to fully cover the access site with the stent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771